DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
Regarding claim 5, the terms “yellow soil, red soil, brown soil, cinnamon soil, black soil, chestnut soil, desert soil, moisture soil, irrigation-silted soil, paddy soil, saline-alkali soil, lithiologic soil and alpine soil” render the claim indefinite. The terms are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 4-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Qian (Chinese Patent Publication CN 104671227 A) as evidenced by Moran (wikiHow, 2022).

	In regard to claim 1, Qian discloses a method for improving soil (e.g. improving soil fertility)  [Paragraph 0018] by using biochar [Title, Paragraph 0002], comprising the following steps:
(1) carbonizing agricultural and forestry waste (e.g. landscaping waste) [Paragraph 0005-0006] to obtain biochar [Paragraph 0006];
(2) pulverizing (e.g. grinding) the biochar to obtain a biochar particle (e.g. sieved material) [Paragraph 0007]; and
(3) mixing the biochar particle (e.g. sieved material) with a plow layer (e.g. upper soil layer, 10cm below a ground surface) of the soil [Paragraph 0032] to obtain biochar-improved soil.
While Qian does not explicitly disclose “tobacco-planting soil”, Moran teaches that tobacco leaf will grow in almost every type of soil [Page 1, Part 1], therefore, the general soil described by Qian is interpreted as meeting this limitation.
In regard to claim 2, Qian discloses landscaping waste [Paragraph 0005]. This meets the limitations of the claims when landscaping waste is given the plain meaning: decomposable waste materials generated by yard and lawn care and includes leaves, grass trimmings, brush, wood chips, and shrub and tree trimmings.

	In regard to claim 4, Qian discloses a method for producing biochar particles (e.g. sieved material) by grinding and sieving through a size 60 mesh sieve [Paragraph 0032]. A standard size 60 mesh sieve recovers particles with a size generally less than 0.250 mm, which lies within the claimed range.

	In regard to claim 5, Qian discloses garden soil [Paragraph 0016]. Garden soil is generally brown or black in color and therefore is interpreted as brown soil or black soil. 

	In regard to claim 6, Qian discloses mixing the biochar particle (e.g. sieved material) with a plow layer (e.g. upper soil layer, 10cm below a ground surface) of the soil [Paragraph 0032] to obtain biochar-improved soil.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Qian (Chinese Patent Publication CN 104671227 A) as evidenced by Moran (wikiHow, 2022) in view of Timmons et al. (University of Massachusetts, 2017).

In regard to claim 3, Qian discloses a carbonization method comprising placing the landscaping waste in an environment of 300-700°C for 1-5 hours [Paragraph 0007] and in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)

Qian does not explicitly disclose performing carbonization for 4-6 minutes. However, Timmons describes the process for forming biomass typically takes place via “fast pyrolysis” or “slow pyrolysis”. Fast pyrolysis methods use smaller feedstock particles and residence times of ten minutes or less [Page 22, Paragraph 3].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to perform fast pyrolysis at the claimed temperatures for a time less than 10 minutes as described by Timmons by using known techniques to yield predictable results. One of ordinary skill in the art would have been motivated to choose slow or fast pyrolysis based on the desired mix and characterizes of end products [Timmons, Page 22, Paragraph 3].

Claims 1 and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. (Chinese Patent Publication CN 109729950 B) in view of Qian (Chinese Patent Publication CN 104671227 A) as evidenced by Moran (wikiHow, 2022).

	In regard to claim 1, Hu et al. disclose a method for improving tobacco-planting soil by application of biochar [Abstract], comprising 
(3) mixing a biochar particle (e.g. sieved material) with a plow layer of the tobacco-planting soil to obtain biochar-improved soil [Paragraph 0015].

The Hu reference is silent with regard to the step of obtaining the biochar particle.

Qian discloses a method for improving soil (e.g. improving soil fertility)  [Paragraph 0018] by using biochar [Title, Paragraph 0002], comprising the following steps:
(1) carbonizing agricultural and forestry waste (e.g. landscaping waste) [Paragraph 0005-0006] to obtain biochar [Paragraph 0006; and
(2) pulverizing (e.g. grinding) the biochar to obtain a biochar particle (e.g. sieved material) [Paragraph 0007].

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to look to Qian for a description of an appropriate and acceptable biochar preparation method when the Hu reference is silent in this respect. One of ordinary skill in the art would have been motivated to perform the well-known steps of carbonization and sieving to obtain a biochar product because the preparation method is simple, with low cost, and it achieves the recycle of plant waste [Qian, Paragraph 0003].

	In regard to claim 7, Hu et al. disclose wherein in the step (3), biochar is mixed with soil in amounts from 3,000-4,000 kg/ha (e.g. 3-4 t per 1 ha) [Paragraph 0008]. This value lies inside the claimed range.

	In regard to claim 8, Hu et al. disclose wherein the step (3) further comprises naturally fermenting and decomposing (e.g. exposing to air) after mixing the biochar particle with the plow layer of the tobacco-planting soil, the time of the natural fermentation and decomposition being 5-7 days [Paragraph 0010].

	In regard to claim 9, Hu et al. disclose wherein the step (3) further comprises transplanting a tobacco seedling after obtaining the biochar-improved soil; the transplanting a tobacco seedling adopts a well type seedling transplanting method, and the depth of a well for the well type seedling transplanting is 30% deeper than the well made by local farmers  [Paragraph 0018]. While the Hu reference does not explicitly disclose a planting depth of 18-20 cm, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to plant at a depth deep enough to ensure the greater plat of the seedling is buried in soil and shallow enough to avoid covering the growing point. One of ordinary skill in the art would have been motivated to determine planting depth through routine experimentation within prior art conditions depending on the size of the seedling being transplanted.

	In regard to claim 10, the claimed soil fill method represents a contingent limitation. The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. Because Hu does not meet the contingent limitations (e.g. when a central leaf of a tobacco plant is raised 2-3 cm above a wellhead), the condition precedent is not met.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer A Smith whose telephone number is (571)270-3599. The examiner can normally be reached Monday - Friday 9:30am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D Ripa can be reached on (571) 270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JENNIFER A SMITH/Primary Patent Examiner, Art Unit 1731                                                                                                                                                                                                        June 7, 2022